Citation Nr: 0617695	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-19 625	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a thoracic spine 
disability. 

3.  Entitlement to service connection for a lumbosacral spine 
disability.  

4.  Entitlement to service connection for a left shoulder 
disability. 

5.  Entitlement to service connection for a left arm 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), at which time it was remanded for 
additional development.  


REMAND

Pertinent evidence has been received since the most recent 
Supplemental Statement of Case (SSOC) issued in April 2005.  
This evidence has not been reviewed by the RO in a subsequent 
SSOC, as is required by 38 C.F.R. § 20.1304(c) (2005).  The 
veteran has not waived his right to have this evidence 
reviewed by the RO, and such review was in fact requested by 
the veteran's representative in his May 2006 presentation to 
the Board.  As such, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC for the 
following development.  VA will notify the veteran if further 
action is required on his part.  

The RO is to review the additional 
evidence received since the April 2005 
SSOC, to include the medical treatise 
extracts submitted on the veteran's 
behalf, the March 2006 medical opinion 
obtained by the Board, and the response 
to this opinion submitted by Craig N. 
Bash, M.D.  To the extent that this 
review does not result in a complete 
grant of all benefits sought by the 
veteran, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims on 
appeal, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


